Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claims 1 and 13 recite settling an event associated with a hotel responsive to a line of credit by determining a liability amount which is settled by a user selected payment instrument. Relatedly, independent Claim 9, in anticipation with a line of credit use, approving a line of credit and communicating said line of credit to a display device of a user.  These ideas fit within the groupings of abstract ideas published by the Office.  In particular, under certain methods of organizing activity these claims fit within fundamental economic practices as well as commercial interactions e.g., sales activities.  For simplicity, the former and latter will be merged into fundamental economic practices.  Specifically, it is an economic practice to establish and communicate a line of credit to a user at a hotel for the convenience of the patron, to identify uses for the credit and the accumulation of liabilities, and then for the patron to use a check or credit card to settle their debt upon checking out of the hotel.  Debt financing via a line of credit especially for multiple anticipated purchases is convenient for the patron and lucrative for the host.  This judicial exception is not integrated into a practical application.  These ideas are merely  placed in the context of highly generic machinery of a processor, memory, and displays which do not add a meaningful limitations to the abstract idea because they amount to simply implementing the abstract idea on a computer.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor, memory, and display are tools to store, processes, and communicate or display which are well-understood, routine, conventional computer functions as recognized by the court decisions.
4.	The remaining claims are directed to the abstract idea (Claims 2, 3, 4, 5, 6, 7, 8, 10, 14, 15, 16, 17, 18, 19, 20), a field of use (hotel/gaming establishment, Claim 4, 5, 7, 8, 10, 11, 12, 14, 16, 17, 19, and 20), or to the details of the extra-solution activity (Claim 3, 6, 11, 12,15, and 18).  Taken as a whole, they do not remedy the deficiencies of the independent claims.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-20 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. No. 8,485,906 to Walker.
In Reference to Claims 1, 9, and 13
Walker discloses a system and method of planning a gaming experience (Titl.), comprising:
a processor (Figs. 1A and 1B controller 102); and
a memory device (Fig. 2 memory 204) that stores a plurality of instructions that, when executed by the processor (Fig. 2 program 206), cause the processor to:
responsive to a(n) {anticipated} line of credit  (credit line Col. 29 L. 8, or call up a casino in advance and request a credit line Col. 19 Ll. 7-10) for which a patron requests a marker Col. 29 Ll. 10-20) settlement {use} event occurring in association with a hotel activity and determine an amount of an outstanding gaming establishment line of credit liability of a user (user may wish to allocate 2% of winnings to pay for his hotel bill Col. 33 Ll. 30-32);
communicate user data to a gaming establishment credit system, the user data being obtained during the hotel activity (Fig. 9 user database where “This particular tabular representation of a user database 208 includes sample records or entries which each include information regarding a particular user. In some embodiments of the invention, a user database 208 is used to track such things as player identity, player financial account information” Col. 17 Ll. 65-67 and Col. 18 Ll. 1-6, user data see entertainment where “The user may also request particular entertainment features, including movies and TV shows, for his hotel room. Col. 38 Ll. 65-67);
responsive to a credit system approval of a line of credit, the communication data results in a display device displaying an amount of credit available by a user (casino grants the user a line of credit Col. 29 Ll. 40-42, see also Fig. 7 “Credit Lines”); and
cause the amount of the outstanding gaming establishment line of credit liability of the user to be settled, via a user selected payment instrument, with a gaming establishment credit system (drawing the marker against the credit line Col. 29 Ll. 40-45). 

In Reference to Claims 2, 8, 10, 14, and 20
Walker discloses hotel activity comprises the user checking into a hotel (Claim 1 check-in activity).  There necessarily must be a check-out activity.

In Reference to Claims 3 and 15 
	Walker discloses a credit card associated with the user checking into a hotel (Among the user data on file in a user account is credit card number Col. 18 Ll. 15-20).

In Reference to Claims 4 and 16 
Walker discloses causing settlement independent of any inputs received from the user (as part of automated rules, liabilities can be settled independent of user input Col. 33 Ll. 30-25).



In Reference to Claims 5 and 17 
Walker determines the amount of the liability based on data associated with the amount of the outstanding gaming establishment line of credit liability received from the gaming establishment credit system (Walker discloses hotel bill, credit card, gifts, tuition types of expenses to be tracked as the controller sets ups multiple accounts for the user to direct his winnings towards Col. 33 Ll. 30-37).

In Reference to Claims 6 and 18
Walker discloses cause an amount of an outstanding hotel liability of the user to be settled via the user selected payment instrument (Can be settled with a marker (Col. 29 Ll.  40-45), or game winnings (Col. 33 Ll. 30-33), or credit card needed to charge an account (Col. 18 Ll. 11-27).

In Reference to Claims 7, 11, 12, and 19
	Walker discloses establish a credit line account (Col. 29 Ll. 7-8. See also remotely sets up an account Col. 2 Ll. 60-67 and Col., 3 Ll. 1-5).


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715